DETAILED ACTION
1.	This communication is responsive to the Amendment filed 03/17/2021. Claims 1-16 and 20 have been amended.  Claims 17-19 and 21-22 have been cancelled. Claims 1-16 and 20 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite estimating recall while screening an ordered list (e.g. sorted according to relevance by an algorithm) of bibliographic references. 
The limitations of sorting a list of references according to a sorting algorithm. Selecting the most relevant reference from a list of bibliographic references, and judging a relevance of the selected reference. If the judged relevance exceeds a threshold, the reference is moved to another list (of relevant documents), the remaining references are re-sorted after each judgement, and an estimate (using a statistical model) of the number of relevant references remaining is displayed.  Under the 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element–using a processor to perform each step (e.g. sorting, re-sorting, and estimating). The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting, re-sorting, and estimating relevant references) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform each step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-7 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 2-7 recites the same abstract idea.  The additional limitations recited in claims 2-7, for example displaying a title of the reference, receiving a numerical score, and further performing several re-sorting steps, do not amount to significantly more than the abstract idea. 
Claims 9-16 are dependent on claim 8 and includes all the limitations of claim 8. Therefore, claims 9-16 recites the same abstract idea.  The additional limitations recited in claims 9-16, for example displaying information associated with the selected reference, receiving a numerical score, and further performing several re-sorting steps, do not amount to significantly more than the abstract idea. 
Claims 1-16 and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cormack (US 8,620,842).

In claim 1, Cormack teaches
A method for estimating recall while screening an ordered list of bibliographic references, the method comprising the following steps: 
[A] sorting a list of bibliographic references according to a sorting algorithm to produce a first list of bibliographic references in order from most relevant to least relevant (col. 15 lines 54-58, The search engine may return a subset of documents according to the specified search algorithm which satisfy the query provided by the user.  Each of the documents in the subset (or a portion thereof) may be ranked based on how closely the document matches the user's query); 
[B] selecting, from the list, the most relevant reference, and displaying information associated with the selected reference (col. 15 lines 19-26, The initial document set selected by the initial document set generator 320 may then be reviewed by a user in some cases.  As the documents are reviewed, the user may make user coding decisions (e.g., which indicate whether the document is relevant or non-relevant) and the user coding decisions that apply to each document may be associated with applicable classes or subclasses and/or recorded by the system);                         
[C] receiving an indication of judgment of a relevance of the selected reference (col. 16 lines 42-55, the user may determine and/or select a class 130 and/or subclass 140 to be associated with each document in the initial document set.  As mentioned above, a classification problem may define any number of classes 130 and subclasses 140.  The documents from document collection 120 may be a member or a non-member of any number of classes 130 and/or subclasses 140 of a classification problem (e.g., the documents may be relevant or non-relevant to any number of classes 130 and/or subclasses 140 of a classification problem).  Thus, the user 210 reviewing the documents in the initial document set may submit multiple user coding decisions indicating whether the documents in the initial document set are to be associated with any particular class 130 or subclass 140);        
[D] including, upon a determination that the relevance of the selected reference exceeds a threshold, the selected reference in a second list of relevant references (col. 25 lines 25-32, a score exceeding the threshold value may result in the document not being associated with the class or subclass. Threshold values may be set differently for each class 130 and/or subclass 140.  Documents with scores that do not meet the threshold for any class 130 or subclass 140 may be classified as a member of class N (non-relevant to the classification problem));                                                                           [E] removing the selected reference from the first list (col. 25 lines 29-32, Documents with scores that do not meet the threshold for any class 130 or subclass 140 may be classified as a member of class N (non-relevant to the classification problem));            [F] re-sorting, using the received indication, any remaining references in the first list according to relevance (col. 26 lines 29-39, The list of documents presented to the user may be ranked or ordered.  For example, user 210 may enter keywords or rules into a GUI window or text box.  Document collection 120 may be searched with the entered keywords using an algorithm such as BM25 (OKAPI) or any other suitable algorithm in order to provide relevance rankings.  The document list presented to user 210 may be ranked accordingly.  Alternatively, the document list may be ordered according to scores calculated by classification process 350 (e.g., using priority queues).  The order of the list presented to user 210 may be updated in real-time); 
[G] estimating, using a statistical model, the number of relevant references remaining in the first list and displaying that estimate, and continuing from step [B] (col. 36 lines 35-44, classification system 100 may request an estimate of precision.  Precision for a given threshold may be estimated by estimating the number of relevant documents above the threshold and dividing by the total number of documents above the threshold.  The number of relevant documents above the threshold may be estimated by random sampling (or by exhaustively reviewing the documents to the threshold).  The number of relevant documents in the document collection may be estimated by dividing this number by the estimate of recall); and
looping through steps [B] through [G] until receiving an indication that a sufficient number of relevant references has been found (col. 36 lines 44-52, in order to estimate precision, classification system 100 may select a number of random, previously-unclassified documents that are above a certain threshold.  Classification system 100 may then present the selected documents to a user 210 in order to determine how many documents are actually relevant to a class 130 or subclass 140, for example by having user 210 submit a user coding decision for each document).  

In claim 2, Cormack teaches
The method of claim 1 wherein displaying the information associated with the selected reference comprises displaying a title of the reference, an abstract of the reference, a figure of the reference, some or all text of the reference, or combinations thereof (col. 18 lines 20-23, User interface 510 may also include a status bar 580 indicating, for example, title, filename, and/or number of the current document under review 590, along with the size of the initial document set).  

In claim 3, Cormack teaches
The method of claim 1 wherein receiving the indication of the relevance of the selected reference comprises receiving a binary indication, a numerical score indication, a textual score indication of the relevance, or combinations thereof (col. 19 line 67-col. 20 line 5, the document information profile may be analyzed to produce scores for a document that can be utilized to determine whether or not the document is to be assigned to particular classes and/or subclasses (e.g., whether or not the document is relevant or non-relevant with respect to a particular class or subclass)).  

In claim 4, Cormack teaches
The method of claim 1 wherein the re-sorting step [F] is performed after each judgement (col. 16 lines 42-55, the user may determine and/or select a class 130 and/or subclass 140 to be associated with each document in the initial document set.  As mentioned above, a classification problem may define any number of classes 130 and subclasses 140.  The documents from document collection 120 may be a member or a non-member of any number of classes 130 and/or subclasses 140 of a classification problem (e.g., the documents may be relevant or non-relevant to any number of classes 130 and/or subclasses 140 of a classification problem).  Thus, the user 210 reviewing the documents in the initial document set may submit multiple user coding decisions indicating whether the documents in the initial document set are to be associated with any particular class 130 or subclass 140).  

In claim 5, Cormack teaches
The method of claim 1 wherein the re-sorting step [F] is performed periodically after a threshold number of judgements (col. 25 lines 34-42, the scores for each document will be recalculated in response to a determination that one or more classifiers have been updated or changed at step 804.  In some cases, this may result in a reclassification of the documents with respect to the classes and subclasses 140.  In other words, updating a classifier may result in a document being disassociated with a class or subclass of which the document was previously a member, or may result in the document being associated with a new or different class or subclass).  

In claim 6, Cormack teaches
The method of claim 1 wherein the re-sorting step [F] is performed upon detection of a threshold condition (col. 25 lines 25-32, a score exceeding the threshold value may result in the document not being associated with the class or subclass. Threshold values may be set differently for each class 130 and/or subclass 140.  Documents with scores that do not meet the threshold for any class 130 or subclass 140 may be classified as a member of class N (non-relevant to the classification problem)).  
In claim 7, Cormack teaches
The method of claim 1 wherein the re-sorting step [F] is not performed upon detection of a threshold condition (col. 25 lines 16-23, if the score exceeds a threshold value associated with a particular class or subclass, the document may be associated with the class (e.g., the document may be determined to be relevant to the class).  On the other hand, if the score does not exceed the threshold value for a class or subclass, the document may not be associated with the class or subclass (e.g., the document may be determined to be non-relevant with respect to the class or subclass).

In claim 9, Cormack teaches
The system of claim 8 further comprising a graphic user interface for at least one of: displaying the information associated with the selected reference; and receiving the indication of judgment of the relevance of the selected reference (col. 16 lines 42-55, the user may determine and/or select a class 130 and/or subclass 140 to be associated with each document in the initial document set.  As mentioned above, a classification problem may define any number of classes 130 and subclasses 140.  The documents from document collection 120 may be a member or a non-member of any number of classes 130 and/or subclasses 140 of a classification problem (e.g., the documents may be relevant or non-relevant to any number of classes 130 and/or subclasses 140 of a classification problem).  Thus, the user 210 reviewing the documents in the initial document set may submit multiple user coding decisions indicating whether the documents in the initial document set are to be associated with any particular class 130 or subclass 140).
In claim 12, Cormack teaches
The system of claim 8 wherein, via execution of the instructions by the one or more processors, the system is further operable to use the received indication to re-sort the remaining references in the first list according to relevance, or combinations thereof (col. 26 lines 29-39, The list of documents presented to the user may be ranked or ordered.  For example, user 210 may enter keywords or rules into a GUI window or text box.  Document collection 120 may be searched with the entered keywords using an algorithm such as BM25 (OKAPI) or any other suitable algorithm in order to provide relevance rankings.  The document list presented to user 210 may be ranked accordingly.  Alternatively, the document list may be ordered according to scores calculated by classification process 350 (e.g., using priority queues).  The order of the list presented to user 210 may be updated in real-time).

Claims 8, 10-11 and 13-16 are essentially same as claims 1-7 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Claims 17-19 (Cancelled)

Claim 20 is essentially same as claim 1 except that it recites claimed invention as a computer readable medium and is rejected for the same reasons as applied hereinabove.

Claims 21-22 (Cancelled)

Response to Arguments
7.	Regarding 35 U.S.C. 101 rejections: in the remarks, the applicant argues that: 
the claimed subject matter represents an improvement to another technology or technical field, because it applies a statistical model to analyze the results of a document-by-document screening process to dynamically calculate a prediction of how many as-yet-unreviewed documents are likely to be relevant - information that can be the basis of a decision to stop the screening process entirely and thus avoid the needless consumption of time and processing resources. Even presuming for the sake of argument that this constitutes an abstract idea, the claims impose meaningful limits on practicing the alleged abstract idea - namely, to screening a list of bibliographic references, and requiring the additional limit of using a statistical model to determine the number of relevant references remaining in the first list.
Examiner Responds: As the Applicant’s indications in the Remarks page 8 and 9 (Specification [0069],[0076]-[0089]), “predicted recall” is the ratio of number of documents screened to the estimated number of relevant documents remaining, specification [0069] 
    PNG
    media_image1.png
    42
    353
    media_image1.png
    Greyscale
, and the estimated number of relevant documents remaining is calculated using a statistical model (Specification [0076]-[0089] Stopping Algorithm), these features provide an improvement to another technology and impose meaningful limits on practicing the claimed invention. However, these detail limitations need to be incorporated into the claims to distinguish from the general terms “estimating recall” and “a statistical model”.
8.	Regarding 35 U.S.C. 102 rejections: in the remarks, the applicant argues that: Cormack fails to disclose, teach, or suggest that the classification process uses a statistical model to estimate the number of relevant references remaining in the first list and display that estimate, as recited in claim 1.
Examiner Responds: without detail information describing “a statistical model” in the claims Cormack’s teaching: “the document information profile may be analyzed to produce scores for a document that can be utilized to determine whether or not the document is to be assigned to particular classes and/or subclasses” (col. 19 line 67-col. 20 line 5); 
“a score exceeding the threshold value may result in the document not being associated with the class or subclass. Threshold values may be set differently for each class 130 and/or subclass 140” (col. 25 lines 25-32); 
“the list of documents presented to the user may be ranked or ordered…  Document collection 120 may be searched with the entered keywords using an algorithm such as BM25 (OKAPI) or any other suitable algorithm in order to provide relevance rankings…  The document list may be ordered according to scores calculated by classification process 350 (e.g., using priority queues)” (col. 26 lines 29-39), 
read on the features (e.g. sorting a list of …references according to a sorting algorithm; selecting, … the most relevant reference; judgment of a relevance of the selected reference; determining ….the relevance of the selected reference exceeds a threshold; re-sorting, … references) in claim 1.

9.	The Examiner suggests to incorporate the detail information describing “estimating recall” and “a statistical model” (Specification [0069],[0076]-[0089]) to overcome 35 U.S.C. 101 and 35 U.S.C. 102 rejections.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158